Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Applicants’ Amendment and Remarks filed on 6/20/2022 in which claim 1 is amended to change the scope and breadth of the claims.  No claims are newly added or canceled.
Claims 1, 3, 6 and 8-12 are pending in the instant application and are examined on the merits herein.
	Priority
This application is a National Stage Application of PCT/JP2017/028112, filed on 8/2/2017.  The instant application claims foreign priority to JP 2016-154015 filed on 8/4/2016. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the instant application on 1/29/2019. 
Withdrawn Rejections
Applicant’s response, filed on 6/20/2022, with respect to the rejection of claim 12 under 35 U.S.C. § 112, for lack of enablement, has been fully considered and is persuasive. The rejection is hereby withdrawn.

Maintained Rejections
Claim Rejections - 35 USC § 112, First Paragraph
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1, 3, 6 and 8-11 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for a composition comprising a chitosan-dextran grafted co-polymer with an anionic surfactant, having a zeta potential of 10 to 100 mV, does not reasonably provide enablement for a composition having a zeta potential of 10-100 mV encompassing the entire scope of chitosan derivatives claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
With respect to the instant claims, attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation.  (1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.  All of the Wands factors have been considered and those most relevant to the cited claims are discussed below.	All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.	Nature of the invention:   The rejected invention is drawn to a composition comprising any of the instantly claimed chitosan or chitosan derivatives, in combination with a C10-C22 fatty acid surfactant, having the property of a zeta potential in the range of 10-100 mV. 	Relative skill of those in the art:  The relative skill of those in the art is high.	Breadth of claims:  The claims are broad with respect to the nature of the chitosan or chitosan derivatives.  The full scope of the claims encompasses chitosan or any chitosan derivative meeting the instant structural requirements of general formula (I), in combination with any C10-C22 fatty acid surfactant.  
State of the prior art:  	Al-Kassas et al. (Carb. Poly., 2016, reference of record) discloses zeta potential studies of chitosan/tripolyphosphate (TPP) nanoparticles, wherein said zeta potential ranged from 3.09 to 63.58 mV and depended upon particle size, concentration of chitosan and most significantly on the concentration of TPP. (Table 1) It is noted that the instant specification exemplifies TPP as one of the anionic surfactants. (¶0156)
Ben-Shalom (reference of record) teaches that zeta potential decreases as the ratio of lecithin:chitosan ratio increases.
O’Hagan et al. (US 8,431,160; 2013, reference of record) exemplifies an immunogenic chitosan-DSS particle with a zeta potential of -13 mV, wherein the molecular weight of chitosan is 150 kDa or 600 kDa, DSS=dioctyl sulfosuccinate surfactant. (Example 1) O’Hagan also teaches that sodium dodecyl sulfate and sodium lauryl sulfate are functionally equivalent anionic surfactant with DSS. (Col. 6, Ln.41)
Amount of guidance/Existence of working examples:  
The instant specification provides zeta potential studies on a single example of chitosan-dextran grafted co-polymer (FL80-Dex) in combination with sodium oleate, wherein zeta potential varied based on the chitosan:surfactant ratio. (¶0172-0174) There are no working examples or guidance examining the zeta potential of an underivatized chitosan, or pullulan grafted chitosan, or glucosamine derivatized chitosan or lysine derivatized chitosan, in combination with a representative number of C10-C22 fatty acid surfactants. It is reasonable to extend the evidence in the instant working examples for dextran grafted chitosan to pullulan grafted chitosan, due to the structural similarities between dextran and pullulan and how said structures would be expected to affect zeta potential. However, it is unreasonable to predict that underivatized chitosan or lysine/glucosamine derivatized chitosan would affect zeta potential in the same manner as the polysaccharides pullulan or dextran. The structural differences between, for example, underivatized chitosan vs. dextran grafted chitosan or  dextran grafted chitosan vs. lysine derivatized chitosan, are significant, namely the large difference in the size of the side chains, the ionic character of the side chains (i.e. the cationic nature of lysine vs. the neutral nature of dextran) or the complete lack of any side chain, as with underivatized chitosan. Indeed, O’Hagan presents clear evidence that underivatized chitosan/DSS particles have a negative zeta potential, which is clearly outside the instant scope.
Quantity of experimentation:  One of skill in the art would have to conduct a myriad number of experiments comprising preparation of an array of particulate products composed of representative combinations of the instant chitosan or chitosan derivatives and C10-C22 fatty acid surfactants to determine if the claimed products would all have a zeta potential within the range of 10-100 mV. As is clearly shown in the prior art, zeta potential depends, in part, on the size, shape and ionic character of the particles, the nature of the surfactant, as well as relative concentration of particle components, with their being clear precedent that chitosan/TPP particles have positive zeta potential outside the instant range and chitosan/DSS particles have a negative zeta potential. Hence it is unreasonable that one of skill in the art would be able to predict that the entire scope of the claimed particulates would have a zeta potential of 10-100 mV.  Genetech, 108 F.3d at 1366, states that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.	Therefore, in view of the Wands factors as discussed above, e.g., the breadth of the claims, the amount of guidance provided, the state/unpredictability of the art and the lack of working examples, one of skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims, with no assurance of success.
Response to Arguments
Applicants’ arguments with respect to the enablement rejection under 35 U.S.C. § 112(a), have been fully considered but they are not persuasive. 
Applicant argues that the reference relied upon by the Office (US 8,431,160; 2013, “O’Hagan”) to demonstrate that chitosan-anionic surfactant particles have zeta potentials outside the claimed range, in fact does not report zeta potential values for chitosan-anionic surfactant particles, but reports values for particles of only anionic surfactant. Thus, applicant argues that O’Hagan cannot support a rejection for lack of enablement. Applicants’ argument is not persuasive because Applicant has misrepresented the teachings of O’Hagan. O’Hagan, at Col. 44 states, “Chitosan-containing microparticles in accordance with the invention were formed using the procedures as set forth above, except that the 250 ml aqueous phase in the second emulsification step was formed by the addition of chitosan stock solution, available from Sigma, 5 mg/ml, dissolved in acetic acid, to water.” The recitation of O’Hagan of “as set forth above” refers to the previous procedure detailed at Col. 43, “Comparative biodegradable microparticles were created by solvent evaporation methods analogous to those previously established for anionic particles (Singh, M. et al. (2004) J. Pharm. Sci. 93 (2):273-282) and for cationic particles 45 (Singh, M., et al. (2000) Proc. Natl. Acad. Sci. USA 97 (2): 811-816). More particularly, a water/oil/water emulsion technique was used to prepared the poly(lactide-co-glycolide) (PLG) microparticles. The anionic particles were prepared with 0.05% dioctyl sodium sulfosuccinate (DSS) available from Sigma Chemicals, St. Louis, Mo., USA, and the cationic particles were prepared with 1 % (wt/wt) cetyltrimethylammonium bromide (CTAB) available from Sigma in the external aqueous phase. PLG, i.e., RG503, a PLG Polymer having a 50:50 lactide/glycolide molar ratio and a molecular weight of ~30 kDaltons, available from Boehringer Ingelheim, was dissolved in dichloromethane (6% wt/vol) and added to a phosphate buffered saline aqueous phase (1:5 water:oil) (10 ml combined with 50 ml) and homogenized for 2 minutes using a 10-mm probe of a homogenizer (Ultra-Turrax T25 IKA-Labortechnik, Germany) at 15,000 rpm. This water-in-oil emulsion was then added to 250 ml of water containing the anionic or cationic and homogenized at high speed using a 45-mm probe of a homogenizer (Ultra-Turrax TSO IKA-Labortechnik, Germany, for 20 minutes. The suspension was stirred with magnetic stirring to allow the solvent to evaporate.” Hence, the proper representation of O’Hagan is that chitosan is substituted for the PLGA is the procedure of Col. 43, in order to carry out the process summarized in Col. 44. The zeta potential values for chitosan only particles, as well as chitosan particles prepared with DSS as the anionic surfactant and chitosan particles prepared with CTAB as the cationic surfactant, are reported in Table 1B. The Office acknowledges that the manner in which Table 1B is constructed is misleading, but nonetheless, the description of O’Hagan makes it clear that the -13 mV value for zeta potential is referring to chitosan particles prepared with DSS as the anionic surfactant. The value of -13 mV is outside the claimed scope. Since, O’Hagan teaches sodium laurate and sodium oleate, as a functional equivalents to DSS, one would expect negative zeta potential values for chitosan/oleate or chitosan/laurate particles as well. Therefore, the pending claims are not enabled for the entire claimed scope, particularly for chitosan/oleate or chitosan/laurate particles having a zeta potential in the range +10 to +100 mV.
The rejection is still deemed proper and is maintained.
	
	Conclusion
Applicant's amendment necessitated the new and/or modified ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:00 AM – 3:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DALE R MILLER/           Primary Examiner, Art Unit 1623